United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-2539
                        ___________________________

                          Belsy Lucila Coto-Albarenga

                             lllllllllllllllllllllPetitioner

                                           v.

            Merrick B. Garland, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                     ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                   ____________

                            Submitted: April 13, 2021
                              Filed: July 12, 2021
                                 ____________

Before SMITH, Chief Judge, COLLOTON and ERICKSON, Circuit Judges.
                              ____________

SMITH, Chief Judge.

      Belsy Coto-Albarenga (“Coto”) entered the United States in 2014 without
proper documentation. The Department of Homeland Security initiated removal
proceedings against her. She conceded removability but sought asylum, withholding
of removal, and relief under the Convention Against Torture. After a hearing, the
immigration judge (IJ) found that Coto’s testimony was not credible and thus denied
her relief from removal. The Board of Immigration Appeals (“Board”) affirmed the
IJ’s decision. Coto petitions this court for review. We deny the petition.

                                    I. Background
        In 2014, Coto left Honduras and entered the United States through a port of
entry. An asylum officer conducted a credible-fear interview. In the interview, Coto
represented that she was fleeing an abusive boyfriend named Mayki. Eventually, the
Department of Homeland Security initiated removal proceedings against Coto. In
turn, Coto sought asylum, withholding of removal, and relief under the Convention
Against Torture. The IJ held a hearing in 2017 regarding Coto’s application. Coto
testified at the hearing and presented documentary evidence, including her credible-
fear worksheet from 2014; her I-589 asylum application, which she signed before the
IJ; sworn personal statements from 2015 and 2017; medical records regarding her
prior pregnancies; and a letter of support from her mother, who still lives in
Honduras. Her testimony and documentary evidence provided the following details.

       At some point in the mid-2000s, Coto began a relationship with a man named
Mayki. In Coto’s testimony and 2017 sworn statement, she said that the relationship
began in 2004 soon after her son was born. But in her 2014 credible-fear interview,
2015 sworn statement, and I-589 application, she said that she and Mayki began a
relationship in 2006. And in her 2017 sworn statement, Coto mentioned for the first
time that she learned that Mayki was a member of a drug cartel after their relationship
began.

       Coto and Mayki might have lived together during their relationship. In her
2014 credible-fear interview and her I-589 application, Coto asserted that she and
Mayki lived together from 2006 until she left Honduras in 2014. At the hearing,
however, she testified inconsistently. First, she said that she lived alone for the nine
years before coming to the United States, which would have been from 2005 to 2014.



                                          -2-
Later, she testified that she lived with Mayki from 2004 to 2008. Then, she claimed
that Mayki never lived with her but only visited her a couple of days each month.

       Around 2009, Mayki began verbally, physically, and sexually abusing Coto.
In her credible-fear interview, Coto claimed that Mayki began abusing her because
she wanted to leave him for mistreating her. But in her 2015 and 2017 sworn
statements and at the hearing, she stated that Mayki began abusing her because she
became pregnant with his child.

       Coto said Mayki abused her a couple of times a month or every day. In her
2017 sworn statement, Coto asserted that Mayki would beat her regularly and rape
her almost every day. She repeated this timeline during the beginning of her
testimony but altered the frequency of abuse after admitting that she only saw Mayki
a couple of times each month.

        According to Coto, she became pregnant three times with Mayki’s children, but
Mayki’s abuse caused all three pregnancies to miscarry. She consistently asserted
this, from her entry into the United States until her hearing with the IJ. But the letter
of support from Coto’s mother indicated that only Coto’s first pregnancy with
Mayki’s child miscarried, though Coto claimed that her mother knew about all three
pregnancies. Additionally, the medical evidence that Coto submitted indicated that
her second pregnancy with Mayki’s child did not end in a miscarriage as she
consistently claimed. Instead, the medical records indicated that the child was born
alive after the 38th week of pregnancy but died soon after birth.

       Coto mentioned some events and information for the first time at the hearing.
First, Coto testified that Mayki would often come to her house at odd hours and shoot
a gun at her windows and the ground to wake her up. Although she had not described
these incidents anywhere in the record, she had mentioned in the 2015 sworn



                                          -3-
statement that Mayki had held a gun to her head. Second, she told the IJ of an
incident where she and Mayki were ambushed by gang members while driving.

      Additionally, the letter of support from Coto’s mother omitted any threats to
the mother’s life, even though Coto claimed that Mayki threatened her mother’s life
by holding a gun to her mother’s head. And Coto was often nonresponsive to the
questions she was asked during the hearing, providing meandering narratives to yes-
or-no questions.

      The IJ concluded that Coto’s testimony was not credible because she had
provided inconsistent testimony. The IJ also concluded that her documentary
evidence contradicted many points of her oral testimony and had not otherwise
corroborated her testimony. Thus, the IJ denied Coto’s requests for asylum,
withholding of removal, and relief under the Convention Against Torture. Coto
appealed to the Board. The Board upheld the IJ’s decision because it was not clearly
erroneous. Coto now petitions this court for review of the agency decision.

                                      II. Discussion
       On appeal, Coto challenges the agency’s credibility determination. In this case,
we review the Board’s and the IJ’s decisions together. Arevalo-Cortez v. Lynch, 829
F.3d 1022, 1026 (8th Cir. 2016). The agency’s credibility determination is a finding
of fact, which we review for substantial evidence. Garcia v. Barr, 954 F.3d 1095,
1097 (8th Cir. 2020). We only reverse under the substantial-evidence standard when
“any reasonable adjudicator would be compelled to conclude to the contrary.” Id.
(quoting Singh v. Gonzales, 495 F.3d 553, 556 (8th Cir. 2007)). We accord such great
weight to the IJ’s determination “because the IJ sees the witness testify and is
therefore in the best position to determine [the asylum seeker’s] credibility.” Arevalo-
Cortez, 829 F.3d at 1026 (quoting Fofanah v. Gonzales, 447 F.3d 1037, 1040 (8th
Cir. 2006)). Even so, the IJ’s determination must be “supported by ‘specific, cogent
reasons for disbelief.’” Ali v. Holder, 776 F.3d 522, 526 (8th Cir. 2015) (quoting

                                          -4-
Onsongo v. Gonzales, 457 F.3d 849, 852 (8th Cir. 2006)). But this means only that
the IJ’s reasons must be “specific enough that a reviewing court can appreciate the
reasoning behind the decision and perform the requisite judicial review,” and
“cogent” enough that “a reasonable adjudicator would not be compelled to reach a
contrary conclusion.” Singh, 495 F.3d at 557–58.

      The IJ’s determination may be based on, among other factors, the asylum
seeker’s

      demeanor, candor, or responsiveness . . . , the inherent plausibility of the
      . . . account, the consistency between the [asylum seeker’s] written and
      oral statements . . . , the internal consistency of each such statement, the
      consistency of such statements with other evidence of record . . . , and
      any inaccuracies or falsehoods in such statements . . . .

8 U.S.C. § 1158(b)(1)(B)(iii). Further, the IJ may consider these factors “without
regard to whether an inconsistency, inaccuracy, or falsehood goes to the heart of the
applicant’s claim, or any other relevant factor.” Id.

        There is substantial evidence to support the agency’s specific, cogent reasoning
for its credibility determination. First, the IJ identified Coto’s inconsistency regarding
the year her relationship with Mayki began. Second, the IJ pointed to Coto’s
contradictions about her living arrangements with Mayki. Third, the IJ noted Coto’s
omission, until the hearing, of Mayki shooting at her house. Fourth, the IJ mentioned
Coto’s failure to describe, until the hearing, the gang ambush. Fifth, the IJ cited
Coto’s failure to indicate, until the hearing, that Mayki was a member of a gang.
Sixth, the IJ noted that Coto’s mother’s letter of support mentioned only one
pregnancy and did not mention any threat from Mayki, though Coto said her mother
knew about all the pregnancies and that Mayki had threatened her mother. Seventh,
the IJ detailed the discrepancies between Coto’s statements and the medical records


                                           -5-
she submitted.1 And eighth, the IJ determined that Coto was nonresponsive to the
question asked of her during the hearing.

       Coto challenges the agency’s “credibility determination by offering plausible
alternate explanations for the IJ’s concerns regarding” the inconsistencies between
her testimony and documentary evidence. Arevalo-Cortez, 829 F.3d at 1026.
Specifically, she urges that some of her earlier statements were made either pro se or
with an incompetent attorney, she was nervous and gave conflicting answers, some
inconsistences were irrelevant to her asylum claim, and some apparent contradictions
were not truly contradictions. “While these explanations may seem plausible, we are
not free to reverse merely for this reason.” Ismail v. Ashcroft, 396 F.3d 970, 974 (8th
Cir. 2005).

       Here, the IJ articulated specific, cogent reasons for concluding that Coto was
not credible. And those reasons are supported by substantial evidence.

                                III. Conclusion
      We deny Coto’s petition for review.
                    ______________________________




      1
       Coto is correct that the IJ misinterpreted some of the medical records when
determining when Coto’s second pregnancy with Mayki’s child ended. But this was
not the only discrepancy that the IJ noted. Coto also claimed that her second
pregnancy ended in a miscarriage, but the medical records indicate that the child was
born alive.

                                         -6-